 



Exhibit 10.1

RIO VISTA GP LLC

FIRST AMENDMENT TO
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
of Rio Vista GP LLC (this “First Amendment”) is dated as of October 6, 2006.
Capitalized terms used, and not otherwise defined, herein shall have the same
meaning as set forth in the Amended and Restated Limited Liability Company
Agreement dated as of September 16, 2004 (the “Restated Agreement”) of Rio Vista
GP LLC, a Delaware limited liability company (the “Company”).

WHEREAS, in accordance with Section 13.8 of the Restated Agreement, the Board of
Managers believes that it is in the best interests of the Company and the
Members to amend the Restated Agreement on the terms set forth herein.

NOW, THEREFORE, the Board of Managers hereby adopts the following amendments to
the Restated Agreement:



  1.  
Amendment of Section 2.7 of the Restated Agreement. Section 2.7 of the Restated
Agreement is hereby amended to read, in full, as follows:

“Richard R. Canney, Charles C. Handly and Ian T. Bothwell are hereby designated
as authorized persons to execute, deliver and file any amendments or
restatements of the Certificate, and any other certificates and any amendments
or restatements thereof necessary for the Company to qualify to do business in a
jurisdiction in which the Company may wish to conduct business.”



  2.  
Amendment of Section 5.2 of the Restated Agreement. Section 5.2(l) of the
Restated Agreement is hereby amended to read, in full, as follows:

“(l) Compensation of Managers; Reimbursement of Expenses.

The Managers shall receive for their services such compensation as may be
determined from time to time by the Board of Managers. Compensation may include,
without limitation, cash, common units of Rio Vista Energy Partners L.P., a
Delaware limited partnership, and/or options to purchase such common units. No
Manager who is also an officer or employee of the Company shall be entitled to
receive additional compensation for his services as a Manager. Managers
(including Managers who are also officers or employees of the Company) shall be
reimbursed by the Company for their reasonable travel, food, lodging and other
expenses incurred in attending meetings in accordance with policies approved
from time to time by the Board of Managers.”



  3.  
Effect of This Amendment. Except as expressly provided in this Amendment, the
Restated Agreement is reaffirmed and remains in full force and effect.

1

 

1



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the members of the Board of Managers have executed this
First Amendment to Amended and Restated Limited Liability Company Agreement of
Rio Vista GP LLC as of the day and year first set forth above.

BOARD OF MANAGERS:

/s/ Richard R. Canney
Richard R. Canney

/s/ Murray J. Feiwell
Murray J. Feiwell

/s/ Douglas G. Manner
Douglas G. Manner

2

 

2